3. Burma
The next item is the debate on seven motions for resolutions on Burma.
author. - Madam President, with this resolution, the European Parliament calls on the Burmese Government to put an end to human rights violations and to start genuine dialogue with the opposition and ethnic representatives of Burma, as well as with the international community, and to take concrete steps towards a peaceful transition to a democratic system of government.
Burma is going to hold an election this year for the first time in 30 years. Unfortunately, the election laws published do not provide for fair and free elections. The opposition is not involved in the process and many of the opposition leaders are still under house arrest. Many political activists are in prison, and the opposition party has decided to boycott the elections completely.
The last thing I want to say is that the United Nations Special Rapporteur on Burma has condemned the gross and systematic human rights abuses. I hope Parliament will do the same.
The situation in Burma forces us to turn our attention to this country repeatedly.
Today, we condemn the intention to conduct elections under completely undemocratic conditions and on principles which have excluded the main opposition party and deprived hundreds of thousands of Burmese of the right to vote and to be candidates. This is an obvious attempt to keep the opposition out of the elections. In such conditions, even the very expression 'elections' does not correspond to reality.
We also condemn the fact that under the new constitution, the army will be guaranteed at least 25% of the seats in parliament and will have the authority to suspend civil liberties and the legislature at any time it deems this necessary in the interests of national security.
We condemn the continued and systematic violation of human rights, fundamental freedoms and democratic rights of the people of Burma, but we also appeal to the governments of other countries - of China, India and Russia - to do what they can by putting economic and political pressure on the Burmese authorities to bring about change there.
Madam President, the starting point for this resolution is the almost mezza voce dissolution of the party led by Aung San Suu Kyi, who is a recipient of the Sakharov Prize and has been under house arrest for years. By dissolving her party, the National League for Democracy, winner of the last elections, the military junta is trying to eliminate a whole section of the opposition before the elections this coming October. However, to put the icing on the cake of what will be not so much a democratic ballot as a complete electoral farce, political prisoners and monks have now also been excluded from the ballot. The junta continues its abuses of power, large multinational companies continue to benefit from their contracts with that junta, and the Commission has reduced aid for refugees who have fled to the border with Thailand.
Unfortunately, we have a series of examples of countries and regions where the international community is powerless to restore democracy and the rule of law. Burma is one of them, with its stream of resistance fighters and martyrs, of which Aung San Suu Kyi is the most famous icon. Is it too much to ask the European Union, I might almost say out of decency, not to cut its aid for the refugees on the border of Thailand and Burma, and to begin immediately to finance cross-border aid, particularly medical assistance? Is it not a matter of urgency that High Representative Ashton and the Member States should support the recommendations of the United Nations Special Rapporteur on Burma, namely, that a committee be established to investigate war crimes and crimes against humanity, which could be included in a United Nations General Assembly resolution this year?
Let us make Burma a textbook case, one that shows our ability to promote democracy without the use of bombs and tanks.
Madam President, in 1990, the Burmese human rights activist, Aung San Suu Kyi, was awarded the Sakharov prize by the European Parliament. In the years before and after this date, the critical human rights situation in Burma was the subject of numerous parliamentary resolutions. Similarly, other international human rights organisations have been involved with the situation there. Although improvements have been made in individual cases, the human rights situation in Burma remains extremely poor.
Against the background of a very good and comprehensive report, the UN Special Rapporteur on Burma has now called for an international investigation commission to be established which will have the mandate to investigate war crimes and crimes against humanity. The High Representative for Foreign Affairs, Baroness Ashton, should take up and support this call, for example, in the next General Assembly of the United Nations.
Elections are due to take place in Burma at the end of 2010 and the government has now implemented measures which deny many citizens the right to vote and stand for election. This applies, in particular, to political prisoners and Buddhist monks, who make up a total of 400 000 people. We are protesting against this and calling on the High Representative to express this criticism clearly in her bilateral and multilateral talks.
Finally, in the light of the complex human rights problems in Burma, it is incomprehensible that the European Union has cut its financial support for refugees on the Thai-Burmese border. That is not acceptable and we are calling on the Commission to reverse these cuts and to begin providing cross-border aid for Burmese refugees once again.
Madam President, this is the second time since the start of the year that we have discussed the situation in Burma. The concerns we expressed on 10 March this year, with regard to the so-called electoral process initiated by the Burmese junta, have merely been confirmed. The conditions imposed by the electoral law have led to the National League for Democracy refusing to participate in the process. It must be noted that these electoral laws forbid prisoners to vote and therefore exclude hundreds of political prisoners.
Since then, the National League for Democracy has been banned. We welcome the tone of this resolution calling for increased economic sanctions. We also regret the reduction in humanitarian aid for refugees. Personally, I would like us to go further and, as President Obama and the United States have done, for the European Union to ban any investment in euro in Burma. However, some major economic groups in Europe have powerful interests in that country. I am delighted that we have called for an international arms embargo, and I sincerely hope that the EU can play an active role in bringing about global consensus on the matter.
Commissioner, I would like you to inform us of your position on this matter, either today or later on.
author. - Madam President, what more can we say about Burma that has not already been said, including calling again for the release of political prisoners like Aung San Suu Kyi who has become a global icon in the struggle for freedom? This resolution, like many before it in this House, chronicles the brutal repression of the Burmese people led by a military junta they never elected and have fought very hard to get rid of for many years.
The way in which this junta is now cynically trying to hold sham elections such as to ensure the opposition will be muzzled is entirely characteristic of these generals and the way in which they arrogantly disregard the opinions not only of the Burmese people - their own people - but of democratic leaders around the free world.
Despite this resolution's focus on immediate events in Burma, I urge the Council and Commission also to give due consideration to how best to support Burma when it is finally free and democratic once again. Burma will need our help, not least to develop a strong civil society and a legal system which should focus on transitional justice for the many crimes committed by the junta. That may all seem a long way away, but if the brave people of Burma can learn anything from us in this Parliament in Europe, it is that the light of liberty can never be extinguished by tyranny and that the freedom that is their inalienable right will surely once again be theirs one day.
The human rights situation in Burma is giving particular cause for concern. This country has been governed for several decades by a military dictatorship which has violently repressed opponents of the regime. The authorities have announced the organisation of elections during this year for the first time since 1990. However, they will be run based on an undemocratic framework. Hundreds of thousands of citizens will not have the right to vote or stand as candidates, and at least 25% of MPs will be from the military.
The main opposition party led by Aung San Suu Kyi, winner of the Nobel Peace Prize and Sakharov Prize, will not take part in the elections. I urge the European Union, through the High Representative, and the international community to step up their efforts to establish democracy in Burma and secure the earliest possible release of Aung San Suu Kyi. She has been under house arrest since 2003 and is an important symbol of the struggle for democracy and human rights.
on behalf of the S&D Group. - Madam President, in organising farcical elections and refusing a national dialogue involving all political and ethnic groups, the Junta shows that the 'pragmatic' engagement with it is not working at all. The international community must act against the oppressors of the Burmese people.
The EU can do much more than just renewing sanctions on the regime. It should use all means to strengthen civil society and assist those who resist oppression in Burma. It must work to mobilise the UN, ASEAN and the USA to put pressure on China and India to end their support for the Burmese regime and to stop the arms trade going on, namely with North Korea.
The UN special rapporteur on the human rights situation in Burma concluded last March that 'human rights violations are the result of a state policy that involves authorities in the executive, military and judiciary at all levels' and that these human rights violations 'may entail categories of crimes against humanity or war crimes under the terms of the [Rome] Statute of the International Criminal Court'. His predecessor had already called for the UN Security Council to investigate crimes against humanity in Burma, as it did in Rwanda, Bosnia and Darfur.
What are EU Member States waiting for to ask the UN Security Council to refer the criminals in power in Burma to the International Criminal Court?
on behalf of the ALDE Group. - Madam President, Burma will hold so-called elections this year. However, these cannot be free and fair if Buddhist monks are banned from voting and the opposition is not even involved. The National League for Democracy was disbanded by law this month and Aung San Suu Kyi, a political prisoner and recipient of the European Parliament's Sakharov Prize for freedom of thought, cannot run in the elections.
Democracy and the rule of law are essential for economic growth and the European Parliament remains strongly committed to the people in Burma. Asian countries are encouraged to do the same and to use their economic leverage in the process. The Burmese people need our support as gross and systematic human rights abuses continue at the hands of the dictatorial state. These serious crimes need to be investigated, yet the government in Burma chooses self-isolation and refuses to allow the EU envoy for Burma to enter the country. Self-isolation impacts the population on many levels such as through news media that cannot operate freely in the country.
Regrettably, the new constitution does not grant human rights, and we call on the Commission and the Council to support the UN recommendations in setting up a commission of inquiry into the human rights violations. In the meantime, restrictions on freedom of assembly, association and expression, including those on the Internet and mobile phones, need to end. Until then, restrictive measures provided for in the EU decision will have to be enforced.
By banning the trade in arms and by funding refugee programmes, the EU continues to stand by the Burmese people and their human rights and fundamental freedoms.
on behalf of the Verts/ALE Group. - Madam President, I have just had some sad news. One hour ago, I was informed that a senior leader of the National League for Democracy, Takin Soe Myint, has passed away.
That is very sad news which we have to add to that special joke that some call elections in Burma. I add my voice to those who clearly condemn these elections, especially the fact that they are depriving hundreds of thousands of Burmese access to their passive or active right to vote. This also includes the situation of Aung San Suu Kyi, who is in prison.
This is something that we cannot remain silent on. Once again, we have to ask the Burmese regime to heed the appeals of the international community to allow all those prisoners of conscience to be released. This is important also in the sense that has been mentioned by Ana Gomes. I also understand that we have a strong responsibility in asking, urging and pushing India, Russia and China to stop selling weapons to the junta regime in Burma.
There is also good news there. We have to welcome the European Union's support for the global arms embargo, and, once again, we have to urge the European Member States to have a clear coalition on a consensus for such a ban.
It is also important to remember - and this has also been said - that we cannot now cut the funds for the refugees living on the frontier. We have to establish a clear policy of support for these people. I have been there many times. We have to say clearly that this is not the time to stop the help these people need, especially for medical assistance at the present time.
(RO) Burma is not a democracy, even though it is going to organise elections, because, as we are aware, the authorities in this country show deep contempt for any democratic principle. This military dictatorship is completely unscrupulous and reserves, as has already been said, seats in parliament for the military and bans, in general, citizens with democratic convictions from participating in politics.
There can be no question of an improvement in the political climate in this country unless Aung San Suu Kyi is released. Another leader of the National League for Democracy also said that he is unable to serve his country after spending 20 years in prison for his convictions, simply because the military in Burma ban people, who have served such sentences which the military have actually passed, from standing as candidates. I call for a national dialogue because this will be the only way to enable this country's society to be changed.
(FI) Madam President, Burma is holding its first parliamentary elections for 20 years. It will hardly come as a surprise to anyone that the elections are already, at this stage, looking anything but free and democratic.
The amendment to the constitution in 2008 guarantees that 25% of the seats in its parliament will be for the army. In addition, this year's legislative reforms would exclude tens of thousands of Burmese from the right to vote, including political prisoners and religious minorities. Buddhist monks have long been the target of a special kind of persecution.
The international community needs to make an effort to do something. It is regrettable that the Commission has cut funding for refugee camps on the border between Thailand and Burma. Humanitarian aid is needed in abundance, and there must be international efforts made to get it there. It is also most important that Burma embarks on a dialogue between political and ethnic groups.
Vice-President of the Commission. - (FR) Madam President, honourable Members, the situation in Burma continues to concern us. As you are aware, the roadmap continues to be put into action, with preparations for the first elections held by the government in 20 years.
Thirty-one political parties have come forward so far to stand for election. Civil society has been active. Aung San Suu Kyi's National League for Democracy withdrew from the elections following pressure from the government; it has therefore been dissolved. A new party, the National Front for Democracy, which may be eligible, consists partly of former leaders of the National League for Democracy, in other words, the former party of Aung San Suu Kyi;
It accepts the decision of ethnic groups as to whether or not they will vote. If they boycott the election, following a disagreement over the replacement of ethnic armies with border guards, it would take away the credibility that these elections need. This shows the degree to which the situation keeps changing, and I doubt that the European Union will be invited to observe the elections.
We are also still very concerned about the human rights situation. The report by Mr Quintana, the United Nations Special Rapporteur, is very clear. Many political prisoners have still not been released, despite appeals from the international community. Fundamental rights such as freedom of expression and freedom of assembly are still not respected. Socio-economic conditions are difficult for most of the population, especially in areas inhabited by ethnic groups.
How can we really help? The European Union's statements are evidence of our critical view and our willingness to contribute to a solution. Our approach includes development aid; in fact, the EU is one of the most generous donors. Furthermore, the Millennium Development Goals and a continued dialogue with the government of Burma on sectoral policies are vitally important. In addition to the areas affected by the hurricane of 2008, our aid targets the most vulnerable regions of the country, as well as the refugee camps along the Thailand-Burma border.
In answer to your questions, I can assure you that the Commission will continue to help uprooted communities in order to enable them to find decent living conditions. The conditions needed for them to make a return to their countries do not exist. We need to guard against the institutionalisation of the camps and, consequently, the extent of our aid will be determined by local needs.
In addition, the Commission has been in contact with the Thai authorities. It should be remembered that there are also aid programmes focusing on education, agriculture and food security. In addition, the European Commission Humanitarian Aid programmes provide aid in the area of water and food security. There is also aid aimed at restoring socio-economic conditions in Burma. Each citizen receives about USD 2.4 on average, in comparison with USD 36 in Laos and USD 60 in Cambodia.
In conclusion, I can confirm that we will redouble our efforts to promote our values. The people of Burma are entitled to receive aid and to know that the European Union will not lose interest in their future.
(DE) Madam President, you are undoubtedly a competent vice-president and you are also highly influential. I very much welcome that fact. You have not given some Members the opportunity to take the floor as part of the 'catch-the-eye' procedure, not because you did not want to, but because we have such a tight schedule.
The European Parliament is the voice of human rights and we are making do with just one hour. So many of us have something to say and want to put pressure on the Commission in order to achieve results. Are you personally in favour of holding the vote not at 16.00 or 16.30, but instead at 17.00 or 17.30, for example, so that we could have an extra hour and finally change this rule of procedure? We need the opportunity to speak out. We must be able to exert pressure on the Commission, but preferably not under such strict time pressure. I know that it is not your responsibility, but I hope that you will intervene on our side so that we can finally change this rule of procedure.
Mr Mann, I understand your frustration. I dislike not being able to give Members the floor on issues of such importance, but you are also correct in saying that it would require a change to our Rules of Procedure.
The other thing I would say is that, during the debates, if all Members who spoke kept to their speaking time, then we would be able to take more people under catch-the-eye. That, I am afraid, is the problem, but your comments have been noted.
The debate is closed.
The vote will take place shortly.